DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuyama et al. (US 2009/0231811 A1).

Re. claim 1: Tokuyama discloses a power conversion device comprising: 
a cooler (142) having a cooling surface (147) on an outer side thereof and a flow path (227) on an inner side thereof, the flow path being formed such that a coolant (250) flows through the flow path; and (see fig. 4, 5, 9; para. 0115-0116)
a smoothing capacitor (390) fixed to the cooler, the smoothing capacitor being thermally connected to the cooling surface with a heat transfer member (600) therebetween and configured to smooth DC power, (see fig. 9, 11, 12; para. 0148, 0151, 0158-0159)
wherein a thickness of the heat transfer member (thickness of 600) between the smoothing capacitor (390) and a portion, of the cooling surface, to which the smoothing capacitor is thermally connected is set to be smaller than a wall thickness (wall between 227 and 600) of the cooler between the flow path and the portion, of the cooling surface, to which the smoothing capacitor is thermally connected. (see fig. 12)

Re. claim 2: Tokuyama discloses wherein the smoothing capacitor includes a substrate (386) and a plurality of capacitor cells (cells for each of U-phase, V-phase, and W-phase) mounted on the substrate, (see fig. 9, 11; para. 0078, 0098-0099, 0115-0117)
the substrate is fixed to the cooler, and (see fig. 11, 12)
the plurality of capacitor cells are thermally connected to the cooling surface (147) with the heat transfer member (600) therebetween. (see fig, 11-12; para. 0151-0158)

Re. claim 16: Tokuyama discloses wherein the power conversion device further comprises a power module (500) including a semiconductor switching element, and (see fig. 11; para. 0118-0122)
the power module is fixed to the cooler and thermally connected to the cooling surface. (see fig. 11, 12)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama as applied to claim 2 above, and further in view of Kajiura et al. (US 6,320,776).

Re. claim 15: Tokuyama fails to disclose:
wherein the power conversion device further comprises a noise-removing capacitor mounted on the substrate.
However, Kajiura teaches:
a power conversion device comprising a noise-removing capacitor (13, 19) mounted on the substrate. (see fig. 2, 5; col. 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a noise-removing capacitor mounted on the substrate of Tokuyama as taught by Kajiura. One of ordinary skill would have been motivated to do this in order to reduce the noise of the power conversion device. (Kajiura col. 7 ln. 44-56)

Allowable Subject Matter
Claims 3-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 3: the limitations of “the cooler includes a protruding portion protruding from the cooling surface, and the substrate is fixed to the protruding portion” in combination with the remaining limitations in the claim would not have been an obvious modification to one of ordinary skill in the art. 

Re. claim 4: the limitations of “one bottom surface of each capacitor cell having the shape of the column faces a surface, of the substrate, that is located on the cooling surface side, a terminal provided to the one bottom surface is electrically connected to the substrate, another bottom surface of the capacitor cell faces the cooling surface, and the heat transfer member is interposed between the other bottom surface and the cooling surface” in combination with the remaining limitations in the claim cannot be found in the prior art. 

Re. claim 6: the limitations of “the power-feeding busbar being thermally connected to the cooling surface with a busbar heat transfer member therebetween” in combination with the remaining limitations in the claim cannot be found in the prior art. 

Re. claim 17: the limitations of “the plurality of power modules are arranged along the linear portion so as to be in a region, of the cooling surface, that is located on another side of the linear portion, and are connected to portions of the linear portion” in combination with the remaining limitations in the claim cannot be found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung et al. (US 2019/0126773 A1) discloses a vehicle inverter and cooling apparatus therefor. Souda (US 2011/0007480 A1) discloses a capacitor module with heat dissipation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 4, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835